1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR AMEEN
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                       )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                        )
12   ABDULSATTAR AMEEN TO THE                   )   [proposed] ORDER GRANTING SUBPOENAS
     REPUBLIC OF IRAQ,                          )   FOR DEFENSE WITNESSES UNDER 18
13                                              )   U.S.C. § 3191
                                                )
14                                                  Judge: Hon. Edmund F. Brennan
15
            The Court hereby GRANTS the Defense’s requests for a subpoena to Turkcell for
16
17   documents. Once a hearing date is set for the second day of the Extradition Hearing, the defense

18   is to provide the Clerk’s Office with this Order and the draft subpoenas for issuance.

19
                                                    IT IS SO ORDERED.
20
21   DATED: May 24, 2019

22
23                                                  Edmund F. Brennan
24                                                  United States Magistrate Judge

25
26
27
28
